                                          Case 4:17-cv-04363-YGR Document 84 Filed 11/16/20 Page 1 of 3




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DAVID ANDREWS,
                                   4                                                    Case No. 17-cv-04363-YGR (PR)
                                                         Plaintiff,
                                   5                                                    ORDER GRANTING IN PART
                                                  v.                                    DEFENDANTS’ MOTION RELATING TO
                                   6                                                    INCORRECTLY-FILED DOCUMENT;
                                         B. MARTINEZ, et al.,                           DIRECTING CLERK TO FILE UNDER
                                   7                                                    SEAL INCORRECTLY-FILED
                                                         Defendants.                    DOCUMENT; DIRECTING DEFENDANTS
                                   8                                                    TO FILE REDACTED COPY; AND
                                                                                        GRANTING PLAINTIFF’S REQUEST FOR
                                   9                                                    COPIES OF DOCUMENTS

                                  10          This is a closed civil rights action. Plaintiff, a state prisoner proceeding pro se on appeal,

                                  11   has filed a request for copies of documents to comprise the excerpts of record on appeal pursuant

                                  12   to Circuit Rule 30-3. Dkt. 83. Also before the Court is Defendants’ “Motion to Remove
Northern District of California
 United States District Court




                                  13   Incorrectly Filed Document and Replace With a Corrected Copy.” Dkt. 82.

                                  14     I.   DEFENDANTS’ MOTION RELATING TO INCORRECTLY-FILED DOCUMENT

                                  15          Defendants filed a Notice of Motion and Motion for Summary Judgment on August 13,

                                  16   2019, including a supporting declaration from E. Galvan (Dkt. 68-3) and supporting exhibits A

                                  17   and B (Dkt. 68-4). The motion for summary judgment was granted on September 27, 2019. Dkt.

                                  18   74. Defendants have filed a motion to remove exhibit A to Galvan’s declaration (Dkt. 68-4),

                                  19   which inadvertently included personally identifying information covered by Federal Rules of Civil

                                  20   Procedure 5.2, and to replace it with a corrected copy of the exhibit that redacts the personally

                                  21   identifying information. Plaintiff opposes Defendants’ motion. Dkt. 82 .

                                  22          The Court has read and considered Defendants’ request and the corrected documents, as

                                  23   well as Plaintiff’s opposition, and finds that good cause exists to GRANT in part and DENY in

                                  24   part the request. As a preliminary matter, the Court notes that this matter is currently being

                                  25   appealed in the Ninth Circuit. In addition, the Court points out that Dkt. 68-4 to Galvan’s

                                  26   declaration contains both exhibits A and B. Thus, the Court DENIES the request to remove Dkt.

                                  27   68-4, which includes the incorrectly-filed exhibit A. Instead, the Court construes Defendants’

                                  28   request as a motion for administrative relief to file the incorrectly-filed exhibit A under seal, and it
                                          Case 4:17-cv-04363-YGR Document 84 Filed 11/16/20 Page 2 of 3




                                   1   GRANTS such a request. The Court also GRANTS Defendants’ request to file a redacted version

                                   2   of the incorrectly-filed exhibit A. The Clerk of the Court and Defendants shall follow the

                                   3   instructions below:

                                   4      1) The Clerk is instructed to maintain under seal Dkt. 68-4, which includes exhibits A and B

                                   5          attached to Galvan’s declaration in support of Defendants’ motion for summary judgment.

                                   6          The foregoing material shall be maintained under seal and not entered individually on the

                                   7          docket until the conclusion of this case and any appellate proceedings, after which time

                                   8          they should be returned to Defendants upon timely request.

                                   9      2) Within fourteen (14) days of this Order, Defendants shall separately e-file a copy of the

                                  10          redacted version of exhibit A along with a copy of exhibit B (identical to the previously-

                                  11          filed copy in dkt. 68-4).

                                  12      3) The Clerk shall then link the newly e-filed versions of exhibits A (redacted) and B to
Northern District of California
 United States District Court




                                  13          Galvan’s declaration (dkt. 68-3).

                                  14    II.   PLAINTIFF’S REQUEST FOR COPIES OF DOCUMENTS
                                  15          As mentioned above, Plaintiff has filed a request for copies of documents to comprise the

                                  16   excerpts of record on appeal pursuant to Circuit Rule 30-3. Dkt. 83. Although Circuit 30-1.2

                                  17   provides that appellants and appellees proceeding without counsel need not file excerpts of record

                                  18   on appeal, Circuit 30-3 provides that in cases involving appeals by prisoners proceeding without

                                  19   counsel, “the clerk of the district court shall, within 21 days from the receipt of the prisoner’s

                                  20   written request, forward to the prisoner copies of the documents to comprise the excerpts of

                                  21   record.”

                                  22          Pursuant to Circuit Rule 30-3, the Clerk is instructed to forward to Plaintiff, within

                                  23   fourteen (14) days of this Order, copies of the following requested documents: (1) Request for the

                                  24   Judge’s Standing Orders (dkt. 13); (2) Clerk’s Letter to California Training Facility (“CTF”)

                                  25   Litigation Coordinator re Service Upon Defendants (dkt. 18); (3) Clerk’s Letter to CTF Litigation

                                  26   Coordinator re service upon Defendants Hatton, Dzioba, Melendrez (dkt. 33); (4) Letter from CTF

                                  27   Litigation Coordinator re Defendant Warden S. Hatton at SVSP (dkt. 36); (5) Clerk’s Letter to

                                  28   Salinas Valley State Prison Litigation Coordinator re service upon Defendant S. Hatton (dkt. 38);
                                                                                          2
                                          Case 4:17-cv-04363-YGR Document 84 Filed 11/16/20 Page 3 of 3




                                   1   (6) Answer to Amended Complaint (dkt. 41); (7) Plaintiff’s Declaration in Support of His Motion

                                   2   for Summary Judgment (dkt. 46-1); (8) Plaintiff’s Separate Statement of Uncontroverted Facts in

                                   3   Support of His Motion for Summary Judgment (dkt. 57); (9) Plaintiff’s Separate Statement of

                                   4   Uncontroverted Facts in Support of His Opposition (dkt. 72-2); and (10) Plaintiff’s Opposition to

                                   5   Defendants’ Motion to Remove Incorrectly Filed Document and Replace with a Corrected Copy

                                   6   (dkt. 83 at 1-4) as well as His Declaration and the Exhibits in Support of His Opposition (dkt. 83

                                   7   at 5-12).

                                   8          The Clerk is instructed to serve a copy of this Order on the parties and the Ninth Circuit.

                                   9          This Order terminates Docket Nos. 80 and 83.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 11/16/2020                               _____________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15      cc:Copy emailed to USCA

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
